— In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County (Rodell, J.), dated September 1,1981, which granted plaintiffs’ motion for leave to conduct pretrial discovery after the filing of a note of issue and statement of readiness. Order reversed, without costs or disbursements, and motion denied. Plaintiffs failed to show, pursuant to the provisions of section 3.4 of the Rules of the Chief Administrator of the Courts (22 NYCRR 3.4) and section 675.7 of the rules of this court (22 NYCRR 675.7), that unusual or unanticipated circumstances had developed subsequent to the filing of a note of issue and statement of readiness to require additional pretrial proceedings. The identity, and possible testimonial significance, of the defendant’s employee whom plaintiffs sought to depose subsequent to the placement of this case of the Trial Calendar was known, or should have been known, to plaintiffs well in advance of their filing a note of issue and statement of readiness. The record does not support plaintiffs’ contention that not until after this case was placed on the Trial Calendar did they realize their need to depose this employee. Damiani, J. P., Titone, Mangano and Brown, JJ., concur.